                   Case 1:15-cv-09982-LAP Document 53
                                                   50 Filed 07/07/20
                                                            07/02/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF NEW YORK
 –––––––––––––––––––––––––––––––––                       X

 TRINITY INVESTMENTS LIMITED,                             :
                                      Plaintiff,          :            15 Civ. 9982
                              v.                          :
 THE REPUBLIC OF ARGENTINA                                :
                                      Defendant.          :
 –––––––––––––––––––––––––––––––––                       X



     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
                                JUDGMENT

          Having considered Trinity Investments Designated Activity Company’s1 Motion for Partial

 Summary Judgment against the Republic of Argentina and the entire record in this case, it is HEREBY

 ORDERED that:

          1.        Plaintiff's Motion for Partial Summary Judgment is GRANTED.

          2.        On Count I of the Complaint, the Clerk of the Court is directed to enter JUDGMENT for

 Plaintiff, Trinity Investments Designated Activity Company, against Defendant Republic of Argentina

 in the form annexed hereto.         The following table contains the necessary identifying information

 regarding Plaintiff’s beneficial interests in these bonds:




 1
   As discussed in Plaintiffs’ Omnibus Memorandum of Law in Support of Motions for Summary
 Judgment [Dkt. No. 40], Plaintiff Trinity Investments Designated Activity Company (formerly known as
 Trinity Investments Limited) converted to a Designated Activity Company under the Companies Act
 2014 on August 6, 2016.

DB3/ 203437968.3
                   Case 1:15-cv-09982-LAP Document 53
                                                   50 Filed 07/07/20
                                                            07/02/20 Page 2 of 2



                                                     Table 1
 Plaintiff Bond Holder or Beneficial Owner:             Trinity Investments Designated Activity Company

 Face Value:                                            $2,400,000

 CUSIP No., ISIN No., BB No.:                           US040114AR16

 Date Of Issuance:                                      January 30, 1997

 Date Of Maturity:                                      January 30, 2017

 Interest Rate/Payable:                                 11.375%

 Date Of Purchase:                                      November 2015 – December 2015

 Acceleration:                                          Notice sent December 18, 2015

 Contract Documents: (FAA; FRB; Indenture;              Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)               1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account              Account Statement from State Street dated as of
 Statements; Letters; Notarized Statements, etc.)       April 17, 2020

          3.        Count II is dismissed with prejudice.

          4.        Counts III, IV and V are dismissed without prejudice.



  IT IS SO ORDERED.

                         July ____
             7th day of ______,
 Dated: This __                 2020                            ______________________________
                                                                Hon. Loretta A. Preska
                                                                District Judge




DB3/ 203437968.3                                            2
